Exhibit 10.1

 

HILL INTERNATIONAL, INC.

 

2016 EXECUTIVE RETENTION PLAN

 

Plan Effective Date November 3, 2016

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

BACKGROUND, PURPOSE AND TERM OF PLAN

 

Section 1.01 — Background and Purpose.  Hill International, Inc. (the “Company”)
hereby establishes the Hill International, Inc. 2016 Executive Retention Plan
(the “Plan”) for the purpose of providing severance benefits to certain
Employees (as defined below) whose employment with the Company is permanently
terminated due to an Involuntary Termination (as defined below).  This Plan is
intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or
highly-compensated employees within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended.  This Plan shall supersede
prospectively, any policy, plan or program, if any, heretofore maintained or in
effect under which the Company, or any of its subsidiaries, has ever made
payments of severance to Participants (as defined below) and the adoption of
this Plan shall act to terminate any other policy, plan or program with respect
to such Participants.  This document sets forth the terms of the Plan.

 

The Plan, as set forth herein, is intended to alleviate financial hardships that
may be experienced by Participants whose employment is terminated due to an
Involuntary Termination.  The Plan is intended to be included in the definitions
of “employee pension benefit plan” and “pension plan” set forth under
Section 3(2) of ERISA as a “severance pay arrangement” within the meaning of
Section 3(2)(b)(i) of ERISA.

 

This Plan does not constitute an employment contract.  Severance benefits are
not to be viewed as automatic and are not compensation for past services, but
instead are intended only as prospective payments that will be offered by the
Company in exchange for a written release signed by the Employee.  An Employee
will be granted the benefits offered under this Plan only if he or she executes
and, if applicable, does not thereafter revoke, the release in a form acceptable
to the Company.  This release is discussed further in Section 3.02 herein and an
Employee may wish to consult an attorney before executing the release.

 

Section 1.02 — Term of the Plan.  The Plan, subject to Section 7.01, will
continue until all Severance Benefits are provided to Participants.

 

ARTICLE II

 

DEFINITIONS

 

Section 2.01.  “Base Salary” shall mean the Participant’s established annual
salary as of the Employment Termination Date.  Base Salary shall not include
bonuses, incentives, awards, or any other allowances or contingent amounts.

 

Section 2.02.  “Cause” shall mean a termination of employment initiated by the
Company on account of any of the following actions by the Employee:
(a) conviction of any felony or any other crime involving moral turpitude,
(b) fraud against the Company or any of its Subsidiaries or affiliates or theft
of or maliciously intentional damage to the property of the Company or any of
their Subsidiaries or affiliates, (c) willful breach of the Employee’s fiduciary
duties to the Company, or (d) breach by the Employee of any provision of this
Plan; provided,

 

2

--------------------------------------------------------------------------------


 

however, that with respect to clause (d) above, in order for the Employee to be
terminated “with Cause”, the unacceptable conduct must continue after the
Company has given the Employee written notice thereof and a reasonable
opportunity to correct such conduct.

 

Section 2.03.  “Change in Control” shall mean the occurrence of any of the
following events:

 

(i)            Any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company, excluding
the acquisition of additional stock by a person or more than one person acting
as a group who is considered to own more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company;

 

(ii)           A majority of Board members are replaced during a two-year period
by directors whose election is not endorsed by a majority of the Board members
prior to the election; or

 

(iii)          The consummation of a merger, reorganization, consolidation or
similar transaction of the Company, with any other corporation, other than a
merger, reorganization, consolidation or similar transaction which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger, reorganization, consolidation or similar transaction; or

 

(iv)          A dissolution or liquidation of the Company.

 

The definition of Change in Control under this Plan will be construed consistent
with the definition of “Change in Control” as defined in Section 409A of Code
and the applicable Treasury Regulations, as amended from time to time.

 

Section 2.04.  “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Section 2.05.  “Company” shall mean Hill International, Inc. and its
Subsidiaries.

 

Section 2.06.  “Employee” shall mean any salaried individual in the employ of
the Company who is characterized by the Company as a part-time or full-time
employee and who receives or is entitled to receive a Form W-2 from the Company
as to the wages paid to such individual and who is considered to be within a
select group of management or highly compensated employees of the Company.

 

Section 2.07.  “Employment Termination Date” shall mean the date on which the
active employment of the Employee by the Company is severed by reason of an
Involuntary Termination.

 

3

--------------------------------------------------------------------------------


 

Section 2.08.  “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

Section 2.09.  “Good Reason” shall mean an Employee’s voluntary termination of
employment that occurs under the following conditions:

 

(a)           The termination of employment must occur during a period of time
not to exceed one (1) year following the initial existence of one or more of the
conditions set forth in paragraphs (1) through (6) of this
Section 2.09(a) arising without the prior written consent of the Employee (the
existence of any of which conditions shall constitute “Good Reason”):

 

(1)           Any material diminution in Base Salary;

 

(2)           Any material diminution in the Employee’s authority, duties or
responsibilities;

 

(3)           Any material diminution in the budget over which the Employee
retains authority;

 

(4)           Any change in the geographic location at which the Employee must
perform the services under this Agreement greater than 50 miles from the
principal place of then current employment without the Employee’s mutual
agreement, which change is material to the Employee;

 

(5)           Any other action or inaction that constitutes a material breach by
the Company of this Plan; or

 

(6)           Failure of successor company (upon a Change in Control) to assume
the Plan or Agreement; and

 

(b)           The Employee shall provide notice to the Company of the existence
of the “Good Reason” condition within ninety (90) days after the Employee
becomes aware of the initial existence of such “Good Reason” condition, upon
notice of which the Company shall have a period of sixty (60) days during which
it may remedy such condition.

 

Section 2.10. “Involuntary Termination” shall mean a permanent termination of an
Employee’s employment which is initiated (a) by the Company for reasons other
than for Cause or (b) by the Employee for Good Reason.  Under no circumstances
will a termination for Cause, voluntary resignation (other than for Good Reason)
or retirement be considered an Involuntary Termination.

 

Section 2.11.  “Named Fiduciary” shall mean the Plan Administrator and the Named
Appeals Fiduciary within the meaning of Section 9.03 of this Plan.  Each Named
Fiduciary shall have only those particular powers, duties, responsibilities and
obligations as are specifically given him/her/it under this Plan.  Any Named
Fiduciary, if so appointed, may perform in more than one fiduciary capacity and
may also perform in a non-fiduciary capacity.

 

4

--------------------------------------------------------------------------------


 

Section 2.12.  “Participant” shall mean any Employee entitled to receive
Severance Benefits in accordance with Article III of this Plan.

 

Section 2.13.  “Plan” shall mean the Hill International, Inc. 2016 Executive
Retention Plan, as set forth herein, and as the same may from time to time be
amended.

 

Section 2.14.  “Plan Administrator” shall mean the Company; and the Company’s
Senior Vice President and Chief Administrative Officer (or another Company
designee) shall have authority to act on behalf of the Company with respect to
its duties as an administrator of the Plan, as set forth herein and as provided
for under applicable law.

 

Section 2.15.  “Plan Year” shall mean January 1 through December 31.  The
initial Plan Year for the Plan shall be a short plan year, from November 3, 2016
through December 31, 2016.

 

Section 2.16. “Release” shall mean a General Release, which will contain a
waiver of claims by the Employee against the Company and will be prepared at the
discretion of the Company and provided to the Participant for execution as
required by Section 3.02.

 

Section 2.17.  “Retention Plan Participation Agreement” shall mean the Retention
Plan Participation Agreement setting forth the terms applicable to the Severance
Benefits payable to a Participant that is provided to such Participant in
accordance with Section 3.01.

 

Section 2.18.  “Severance Benefit” shall mean the amounts that a Participant is
eligible to receive pursuant to Article IV of the Plan.

 

Section 2.19.  “Subsidiary” shall mean any entity, whether or not incorporated,
in which the Company directly or indirectly owns more than fifty percent (50%)
of the outstanding equity or other ownership interests.

 

ARTICLE III

 

PARTICIPATION AND ELIGIBILITY FOR SEVERANCE BENEFITS

 

Section 3.01 - Participation.   An Employee shall become a Participant under
this Plan only if the Company designates in writing through the issuance of a
Retention Plan Participation Agreement that the Employee (a) is eligible to
become a Participant and (b) is entitled to Severance Benefits in the event that
the Employee’s employment is terminated by reason of an Involuntary Termination,
and the Employee satisfies all of the conditions of Section 3.02.

 

Section 3.02 - Conditions.

 

(a)           As further conditions to the entitlement to Severance Benefits, an
Employee must:  (i) remain actively employed through the Employment Termination
Date; (ii) execute and not revoke a valid Release; and (iii) comply fully with
all agreements between the Employee and the Company including, but not limited
to, any confidentiality agreements and post-employment restrictive covenants.

 

5

--------------------------------------------------------------------------------


 

(b)           Any amounts owed by the Participant to the Company shall be
deducted from the Participant’s Severance Benefit in such manner as the Company
shall decide.  As an additional condition to receiving a Severance Benefit under
this Plan, the Company may require the Participant to execute a written
agreement that authorizes the deduction of amounts owed to the Company prior to
the payment of any Severance Benefit.

 

ARTICLE IV

 

DETERMINATION OF SEVERANCE BENEFIT

 

Section 4.01 - Amount of Severance Benefit upon an Involuntary Termination.  A
Participant who meets all of the conditions specified in Section 3.02 will be
entitled to receive a Severance Benefit under the Plan.  The Severance Benefit
to which a Participant is entitled under the Plan will be in the amount set
forth in the Participant’s Retention Plan Participation Agreement.

 

Section 4.02 - Reduction of Severance Benefit.  As determined by the Company,
the Severance Benefit payable hereunder to any Participant may be reduced by any
and all payments required to be made by the Company in the nature of severance
or separation pay under any employment contract or other arrangement or under
federal, state and local law including, but not limited to, the Worker
Adjustment and Retraining Notification Act, 29 United States Code Section 2101,
et seq. or similar state or local laws.

 

ARTICLE V

 

METHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS

 

Section 5.01 - Method of Payment.  The Severance Benefit to which a Participant
is entitled, as determined pursuant to Section 4.01, shall be paid in accordance
with the terms set forth in the Participant’s Retention Plan Participation
Agreement.  Severance Benefits payable under Article IV are subject to
withholding for applicable federal, state and local taxes, all of which shall be
deducted from each payment, as applicable.  In the event of the Participant’s
death prior to the completion of all payments, any remaining payments shall be
paid to the Participant’s beneficiary under the Company’s group term life
insurance plan.

 

Section 5.02 - Other Arrangements.  The Severance Benefits under this Plan are
not additive or cumulative to severance benefits that a Participant might also
be entitled to receive under the terms of a written employment agreement, a
severance agreement or any other arrangement or legal requirement.  Should a
Participant in this Plan be entitled to receive severance benefits under the
terms of a written employment agreement, a severance agreement or other
arrangement or legal requirement, the Participant will receive severance
benefits under the plan or arrangement that provides the higher level of
benefits, and such payment shall be deemed to be the Severance Benefit for such
Participant under this Plan.  Any overpayments made under the Plan shall be
promptly repaid by the Participant after written request.

 

Section 5.03 - Termination of Eligibility for Severance Benefits.  A Participant
shall cease to participate in the Plan, and all Severance Benefits shall cease
upon the occurrence of the earliest of: (a) subject to Section 7.01, termination
of the Plan; and (b) reemployment of the Participant by the Company or a
Subsidiary.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

 

THE PLAN ADMINISTRATOR

 

Section 6.01 - Authority and Duties.  It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company, to
properly administer the Plan.  The Plan Administrator shall have the full power,
authority and discretion to construe, interpret and administer the Plan, to make
factual determinations, to correct deficiencies therein, and to supply
omissions.

 

Section 6.02 - Records.  Reporting and Disclosure.  The Plan Administrator shall
keep a copy of all records relating to the payment of Severance Benefits to
Participants and former Participants and all other records necessary for the
proper operation of the Plan.  Upon request to the Plan Administrator, all Plan
records shall be made available to the Company and to each Participant for
examination during regular business hours at Company headquarters at One
Commerce Square, 2005 Market Street, 17th Floor, Philadelphia, Pennsylvania
19103, or at a Participant’s regular work site, except that a Participant shall
examine only such records as pertain exclusively to the examining Participant
and to the Plan.  Upon written request to the Plan Administrator, copies of
relevant Plan records may be provided to a Participant; however, a reasonable
charge may be made for the production of such documents.  The Plan Administrator
shall prepare and shall file all reports, forms, documents and other items
required by ERISA, the  Code, and every other relevant statute, each as amended,
and all regulations thereunder (except that the Company, as payor of the
Severance Benefits, shall prepare and distribute to the proper recipients all
forms relating to withholding of income or wage taxes, Social Security taxes,
and other amounts that may be similarly reportable).

 

ARTICLE VII

 

AMENDMENT, SUSPENSION AND TERMINATION

 

Section 7.01 - Amendment, Suspension and Termination.  The Company shall have
the exclusive right, at any time and from time to time, to amend, suspend or
terminate the Plan, in whole or in part, for any reason or without reason;
provided that no such amendment, suspension or termination of the Plan shall
adversely affect the Severance Benefits payable to a Participant without a
formal written instrument executed by both the Company and each affected
Participant.  Any such modification, amendment or termination shall be effective
at such date as the Plan Administrator may determine.  Amendment or termination
of the Plan is a corporate and not a fiduciary function.

 

ARTICLE VIII

 

DUTIES OF THE COMPANY

 

Section 8.01 - Records.  The Company shall supply to the Plan Administrator all
records and information necessary to the performance of the Plan Administrator’s
duties.

 

Section 8.02 - Payment.  The Company shall make payments of Severance Benefits,
in such amount as determined by the Company under Article IV, from its general
assets to Participants in accordance with the terms of the Plan.

 

7

--------------------------------------------------------------------------------


 

Section 8.03 - Discretion.  Any decisions, actions or interpretations to be made
under the Plan by the Company shall be made in its sole discretion, not in any
fiduciary capacity, and need not be uniformly applied to similarly situated
individuals, and such decisions, actions or interpretations shall be final,
binding and conclusive upon all parties.

 

ARTICLE IX

 

CLAIMS PROCEDURES

 

Section 9.01 - Claim.  In the event that any Severance Benefits under the Plan,
an Employee’s eligibility for Severance Benefits under the Plan, or the amount
of Severance Benefits awarded under the Plan, is denied in whole or in part, the
affected terminated Employee shall be notified of such denial in writing by the
Plan Administrator within 60 days of such Employee’s Employment Termination
Date.

 

The notice advising of the denial shall specify the reason or reasons for
denial, make specific reference to pertinent Plan provisions, describe any
additional material or information necessary for the claimant to perfect the
claim (explaining why such material or information is needed), and advise the
Employee of the procedure for the appeal of such denial, including a statement
of the claimant’s right to bring a civil action under Section 502(a) of ERISA,
following an adverse benefit determination on appeal.

 

Section 9.02 - Appeals of Denied Claims.  All appeals shall be made by the
following procedure:

 

(a)                                 The terminated Employee whose claim has been
denied shall file with the Plan Administrator a notice of appeal of the denial. 
Such notice shall be filed within 60 calendar days of notification by the Plan
Administrator of the denial of a claim, shall be made in writing, and shall set
forth all of the facts upon which the appeal is based.  Appeals not timely filed
shall be barred.

 

(b)                                 The Plan Administrator shall, within 30
calendar days of receipt of the terminated Employee’s notice of appeal, schedule
a meeting to review the terminated Employee’s appeal.

 

(c)                                  The Named Appeals Fiduciary shall consider
the merits of the claimant’s written presentations, the merits of any facts or
evidence in support of the denial of benefits, and such other facts and
circumstances as the Named Appeals Fiduciary shall deem relevant.

 

(d)                                 The Named Appeals Fiduciary shall render a
determination upon the appealed claim, no later than 60 days after receipt of
the notice of appeal.  The review period may be extended by the named Appeals
Fiduciary for up to an additional 60 days by written notice to the claimant
before the initial review period elapses.  The final determination upon appeal
shall be accompanied by a written statement as to the reasons therefore and the
Plan

 

8

--------------------------------------------------------------------------------


 

provisions on which the denial is based.  The decision will also state that the
claimant or the claimant’s authorized representative may review pertinent Plan
documents and request copies of them, free of charge. The determination so
rendered shall be binding upon all parties, except that the claimant will have a
right to bring a civil action under Section 502(a) of ERISA, following the
appeal, provided such civil action is filed within 180 days of the final
determination.

 

Section 9.03 - Appointment of the Named Appeals Fiduciary.  The Named Appeals
Fiduciary shall be the Company; and the Company’s Senior Vice President and
Chief Administrative Officer is hereby authorized to act on behalf of the
Company with respect to its duties as the Named Appeals Fiduciary under the
terms of the Plan and applicable law.  The Named Appeals Fiduciary shall be a
“Named Fiduciary” within the meaning of ERISA, and unless granted other
fiduciary responsibilities, shall have no authority, responsibility, or
liability with respect to any matter other than the proper discharge of the
functions of the Named Appeals Fiduciary as set forth herein.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01 - Nonalienation of Benefits.  None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and to the fullest extent permitted by law, all such payments,
benefits and rights shall be free from attachment, garnishment, trustee’s
process, or any other legal or equitable process available to any creditor of
such Participant.  No Participant shall have the right to alienate, anticipate,
commute, plead, encumber or assign any of the benefits or payments that he or
she may expect to receive, contingently or otherwise, under this Plan, except
for the designation of a beneficiary as set forth in Section 5.01.

 

Section 10.02 - No Contract of Employment.  Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any Severance Benefit shall be construed as giving
any Participant or Employee, or any person whosoever, a contract of employment
and/or the right to be retained in the service of the Company, and all
Participants and other Employees shall remain subject to discharge to the same
extent as if the Plan had never been adopted.

 

Section 10.03 - Severability of Provisions.  If any provision of this Plan shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

 

Section 10.04 - Heirs, Assigns, and Personal Representatives.  This Plan shall
be binding upon the heirs, executors, administrators, successors and assigns of
the parties, including each Participant, present and future.  Any benefit
payable to or for the benefit of a minor or an incompetent person shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Company and all other parties with respect thereto.

 

9

--------------------------------------------------------------------------------


 

Section 10.05 - Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

Section 10.06 - Number.  Except where otherwise clearly indicated by context,
the singular shall include the plural, and vice-versa.

 

Section 10.07 - Unfunded Plan.  The Plan shall not be funded.  No Participant
shall have any right to, or interest in, any assets of the Company that may be
applied by the Company to the payment of Severance Benefits.

 

Section 10.08 - Lost Payees.  A Severance Benefit shall be deemed forfeited if
the Company is unable to locate a Participant to whom a Severance Benefit is
due.  Such Severance Benefit shall be reinstated if application is made by the
Participant for the forfeited Severance Benefit while this Plan is in operation.

 

Section 10.09 - Controlling Law.  This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania to the extent not
superseded by Federal law.

 

Section 10.10 — Code Section 409A.  The payments and benefits payable pursuant
to this Plan are intended to comply with, or be exempt from, Section 409A of the
Code (“Section 409A”).  To the extent the requirements of Section 409A are
applicable hereto, and the provisions of this Plan shall be construed and
administered in a manner consistent with that intention. Notwithstanding
anything herein to the contrary, (i) if at the time of Participant’s termination
of employment with the Company, Participant is a “specified employee” as defined
in Section 409A, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to Participant) to the extent
necessary to comply with the requirements of Section 409A until the first
business day that is more than six (6) months following Participant’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A) and (ii) if any other payments of money or other benefits
due to Participant hereunder could cause the application of an accelerated or
additional tax under Section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company’s Board of
Directors, that does not cause such an accelerated or additional tax.  In the
event that payments under this Agreement are deferred pursuant to this paragraph
in order to prevent any accelerated tax or additional tax under Section 409A,
then such payments shall be paid at the time specified hereunder without any
interest thereon.  The Company shall consult with Participant in good faith
regarding the implementation of this Section 10.10; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Participant with respect to the imposition of any early or additional tax under
Section 409A.  For purposes of Section 409A, each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A.

 

10

--------------------------------------------------------------------------------


 

Without limiting the foregoing, the terms “terminates” or “termination of
employment” or similar terms used in this Plan shall be interpreted to mean to
occur when a “separation of service” occurs as defined under Section 409A.
Notwithstanding anything to the contrary in this Plan, no particular tax result
for a Participant with respect to any income recognized by such Participant in
connection with this Plan is guaranteed.

 

11

--------------------------------------------------------------------------------